
	

113 HR 5577 IH: To amend the Higher Education Act of 1965 to eliminate origination fees for Federal Direct Loans.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5577
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mrs. Davis of California introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to eliminate origination fees for Federal Direct Loans.
	
	
		1.Elimination of origination fees for Federal Direct Loans
			(a)Sense of CongressIt is the sense of Congress that no origination fees should be charged on any future Federal Direct
			 Loans.
			(b)Repeal of origination feesSubsection (c) of section 455 (20 U.S.C. 1087e(c)) is repealed.
			(c)Effective dateThe amendment made by subsection (b) shall apply with respect to loans made under part D of title
			 IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) for which
			 the first disbursement of principal is made, or, in the case of a Federal
			 Direct Consolidation Loan, the application is received, on or after July
			 1, 2015.
			
